April 19, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2). 

    PNG
    media_image1.png
    142
    251
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    146
    120
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    158
    119
    media_image3.png
    Greyscale


a seat having a seat frame and a seat cushion supported thereby; a seat back having a lumbar support seat back cushion 3 supported thereby, wherein looking from a lateral side thereof, a front surface of the lumbar support seat back cushion has a teardrop shape with a greater arc/curvature in a bottom region than in a top region which is less curved so as to match the arc/curvature of a lumbar lordotic curve of a user sitting on the seat; and
a rigid back support portion including the seat back panel connected to an intermediate frame member 4 which is in turn connected to a pair of laterally-spaced rotating members, the rotating members being coupled to a hinge defining a lower lateral axis and that is fixed with respect to the seat frame to enable rotation of the back support portion around the lower lateral axis, and
wherein the seat back panel is coupled to an intermediate frame member 4 so as to freely pivot around an upper lateral axis (see specification where it reads “the backrest 3 is pivotally coupled to the support plate 4 (as shown in FIG. 1)” and the rotating members being coupled to hinges defining a lower lateral axis and that are fixed with respect to the seat frame to enable rotation of the back support portion around the lower lateral axis, and but does not teach a rigid seat back panel and a pair of laterally-spaced rotating members and that the upper lateral axis is linearly adjustable along the intermediate frame member toward and away from the hinges, and the intermediate frame member is linearly adjustable along the rotating members toward and away from the hinges to enable raising or lowering the upper lateral axis and thus the seat back with respect to the lower lateral axis in two ways.

    PNG
    media_image4.png
    315
    269
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    272
    230
    media_image5.png
    Greyscale

However, Lee et al and Yoon  teach the concept of  a seat having a seat back panel attaching that seatback panel to a pair of laterally-spaced rotating members 122,124 and 22, the seat back panel being linearly adjustable along the laterally-spaced rotating members toward and away from the hinges.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat back, as taught by Pan, to include an intermediate frame member that includes a pair of laterally-spaced rotating members that are linearly adjustable along the rotating members toward and away from the hinges, as taught by Lee et al or Yoon, to enable raising or lowering the seat back to accommodate persons of varying sizes and heights and allow it to also be attached to other types of chairs other than office-type chairs, such stackable chairs.
As for claim 4, Pan teaches a lumbar support has no legs and is configured to be positioned on a chair, bleacher or bench.
As for claim 6, Pan teaches that the lumbar support is a stand-alone chair incorporating a lower support stand that raises the seat up from a floor.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2), as applied to claim 1 above, and further in view of Barile, Jr. et al (U.S. Patent No. 5,997,084).
Pan in view of Lee et al or Yoon teaches the structure substantially as claimed but does not teach that the seat cushion has a front edge taller than a rear edge so as to have an upper surface angled down toward the rear edge.

    PNG
    media_image6.png
    198
    300
    media_image6.png
    Greyscale

However, Barile, Jr. et al teach a chair that has a seat cushion has a front edge taller than a rear edge so as to have an upper surface angled down toward the rear edge.  It would have been obvious and well within the ordinary level of skill in the art to modify the seat cushion, as taught by Pan in view of Lee et al or Yoon, to include a seat cushion has a front edge taller than a rear edge so as to have an upper surface angled down toward the rear edge, as taught by Barile, Jr. et al, so that if the chair in which the backrest is used is a stackable chair and not an office chair with a central column, the seat cushion having a thicker front edge would  alter the angular disposition of each stacked chair with respect to the chair upon which it rests and specifically .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2), as applied to claim 1 above, and further in view of Romero (U.S. Patent No. 6,502,902 B1).
Pan in view of Lee et al or Yoon teaches the structure substantially as claimed but does not teach a stadium seat hook rotatably connected at a front end thereof.
		
    PNG
    media_image7.png
    233
    229
    media_image7.png
    Greyscale

However, Romero teaches the concept of a stadium seat hook 23 rotatably connected at a front end of a seat portion of a stadium seat to be old.  It would have been obvious and well within the ordinary level of skill in the art to modify the seat cushion, as taught by Pan in view of Lee et al or Yoon, to include a stadium seat hook rotatably connected at a front end thereof, as taught by Romero, so that the lumbar support can be secured to a chair, bleacher or bench, if the lumbar support is not attached to a chair and used as a stand-alone lumber support.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2), as applied to claim 1 above, and further in view of Maier (U.S. Patent No. 5,039,158).
Pan in view of Lee et al or Yoon teaches the structure substantially as claimed but does not teach that the seat back cushion is formed of two types of foam, a first denser foam covered by a second less dense foam.

    PNG
    media_image8.png
    117
    85
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    208
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    96
    284
    media_image10.png
    Greyscale

However, Maier teahces a seat back cushion a seat back cushion is formed of two types of foam, a first denser foam covered by a second less dense foam. It would have been obvious and well within the level of ordinary skill in the art to modify the seat back, as taught by Pan, to include seat back cushion is formed of two types of foam, a first denser foam covered by a second less dense foam, as taught by Maier, since such an arrangement of different densities of foam on a seat back provides support to the curvature of the lower back while simultaneously alleviating local pressure on the bony protuberances of the spinal column.

s 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2) and Barile, Jr. et al (U.S. Patent No. 5,997,084).
See rejection of claims 1-2 and 6-7 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent No. 8,696,064 B2) in view of Lee et al (U.S. Patent No. 7,125,079 B1) or Yoon (U.S. Patent No. 8,960,799 B2) and Barile, Jr. et al (U.S. Patent No. 5,997,084) as applied to claims 11 and 15 above, and further in view of Romero (U.S. Patent No. 6,502,902 B1).
See rejection of Claim 5 above.

Claims 3, 8-9, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636